The record before us discloses that on February 11, 1932, the trial court made an order denying appellant's motion for a new trial. At that time he gave an oral notice of appeal without specifying whether the appeal was taken from the order denying the motion for a new trial or from the judgment. From the context it would appear that it was taken from the order only. On February 25, 1932, the appellant filed a written notice of appeal from the judgment entered on the eleventh day of February, 1932, and on the same day filed a statement of his grounds of appeal and the points upon which he relied for a reversal of the judgment. No briefs have been filed on behalf of the appellant.
[1] It is apparent that the only notice of appeal that might be considered effective for any purpose was the oral notice given on February 11, 1932. The written notice of appeal from the judgment was filed after the time prescribed by section 1239 of the Penal Code and is not effective for any purpose. [2] The statement of grounds of appeal and the points upon which appellant relied for reversal of the judgment were filed too late, and under the provisions of section 7 of rule II of the Rules for the Supreme Court and District Courts of Appeal, the motion to dismiss the appeal must be granted. (People v.Schroeder, 112 Cal.App. 550 [297 P. 105].)
The motion to dismiss the appeal is granted and the appeal is dismissed.
Barnard, P.J., and Scovel, J., pro tem., concurred. *Page 438